Case 2:19-cr-00341-CB Document 2 Filed 11/12/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT i 5
FOR THE WESTERN DISTRICT OF PENNSYLVANIA Ren [Bde
NOY 12 2019

UNITED STATES OF AMERICA
CLERK U.S, DISTRICT COURT

iy , SupVEsT. DIST. OF PENNSYLVANIA |

vo Criminal No.
. (18 U.S.C. §§ 371, 472)
MARIO MONDESIR
FORKPA HOWARD

. INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Jessica Lieber Smolar,
Assistant United States Attorney for said District, and submits this Indictment Memorandum to
the Court:
I. THE INDICTMENT
A federal grand jury returned an eleven-count Indictment against the above-named

defendants for alleged violations of federal law:

 

DEFENDANTS
COUNT OFFENSE/DATE . TITLE/SECTION CHARGED
1 Conspiracy to commit offense 18 U.S.C. § 371 MONDESIR
against the United States HOWARD
On or about August 29, 2019 .
2-5 Passing and uttering counterfeit 18 U.S.C. § 472 MONDESIR
money, obligations or securities
On or about August 29, 2019
6-9 Passing and uttering counterfeit 18 U.S.C. § 472 ' HOWARD

money, obligations or securities
On or about August 29, 2019
Case 2:19-cr-00341-CB Document 2 Filed 11/12/19 Page 2 of 6

10 Possessing and concealing 18 U.S.C. § 472 MONDESIR
counterfeit money, obligations or
securities
On or about August 29, 2019

11 Possessing and concealing 18 U.S.C. § 472 HOWARD
counterfeit money, obligations or .
securities
On or about August 29, 2019

Il. ELEMENTS OF THE OFFENSES

A. As to Count 1:

In order for the crime of Conspiracy to Commit Offense Against the United States,
in violation of 18 U.S.C. § 371, to be established, the government must prove all of the following

“essential elements beyond a reasonable doubt:

1. That two or more persons agreed to commit offenses against the United
States, as charged in the indictment;

2. | That the defendant was a party to or member of that agreement;

3. That the defendant joined the agreement or conspiracy knowing of its
objectives to commit offenses against the United States and intending to join together with at least
one other alleged conspirator to achieve those objectives; that is, that the defendant and at least
one other alleged conspirator shared a unity of purpose and the intent to achieve objectives, to
commit offenses against the United States; and

4, That at some time during the existence of the agreement or conspiracy, at

least one of its members performed an overt act in order to further the objectives of the agreement.

Third Circuit Model Criminal Jury Instruction, 6.18.371A.
Case 2:19-cr-00341-CB Document 2 Filed 11/12/19 Page 3 of 6

B. As to Counts 2 through 9:

In order for the crime of Passing and Uttering Counterfeit Money, Obligations or
Securities, in violation of 18 U.S.C. § 472, to be established, the government must prove all of the
following essential elements beyond a reasonable doubt:

1. That the defendant passed, uttered, published or attempted to pass, utter or
publish a falsely made, forged, counterfeited or altered obligation or security of the United States.

United States v. DeFilippis, 637 F.2d 1370 (9th Cir. 1981); United
States v. Hill, 801 F.2d 356 (8th Cir. 1986); United States v.
Drumright, 534 F.2d 1383 (10th Cir. 1976); 1 L. Sand, J. Siffert, W.
Loughlin, S. Reiss, Modern Federal Jury Instructions, 421.03
(1989).

2. That the defendant knew at the time that the obligation was falsely made,
forged, counterfeited or altered.

United States v. DeFilippis, 637 F.2d 1370 (9th Cir. 1981); United /
yo States v. Combs, 672 F.2d 574 (6th Cir. 1982); United States v.

Bishop, 534 F.2d 214 (10th Cir. 1976); 1 L. Sand, J. Siffert, W.

Loughlin, S. Reiss, Modern Federal Jury Instructions, {21.03

(1989).

3. That the defendant acted willfully and with the intent to defraud.

United States v. Finnerty, 470 F.2d 78 (3d Cir. 1972); United States
v. Meisch, 370 F.2d 768 (3d Cir. 1966); United States v. DeFilippis,
637 F.2d 1370 (9th Cir. 1981); United States v. Perez, 698 F.2d 1168
(11th Cir. 1983); United States v. Drumright, 534 F.2d 1383 (10th
Cir. 1976); 1 L. Sand, J. Siffert, W. Loughlin, S. Reiss, Modern
Federal Jury Instructions, §21.03 (1989).

 

C. As to Counts 10 and 11:

In order for the crime of Possessing and Concealing Counterfeit Money,
Obligations or Securities, in violation of 18 U.S.C. § 472, to be established, the government must
prove all of the following essential elements beyond a reasonable doubt:

1. That the defendant possessed or concealed a falsely made, forged,

3
Case 2:19-cr-00341-CB Document 2 Filed 11/12/19 Page 4 of 6

counterfeited or altered obligation or security of the United States.

United States v. Pitts, 508 F.2d 1237 (8th Cir. 1974); United States v.
Rodriquez, 761 F.2d 1339 (9th Cir. 1985); 1 L. Sand, J. Siffert, W.
Loughlin, S. Reiss, Modern Federal Jury Instructions, 21.04 (1989).

2. That the defendant knew it was falsely made, forged, counterfeited or
altered.

United States v. Pitts, 508 F.2d 1237 (8th Cir. 1974); United States v.
Perez, 698 F.2d 1168 (11th Cir. 1983); United States v. Rodriquez, 761 ,.
F.2d 1339 (9th Cir. 1985); 1 L. Sand, J: Siffert, W. Loughlin, S. Reiss,
Modern Federal Jury Instructions, 421.04 (1989). ° -

 

3, That the defendant acted with the intent to defraud.

/

United States v. Pitts, 508 F.2d 1237 (8th Cir. 1974); United States v.
Perez, 698 F.2d 1168 (11th Cir. 1983); United States v. Rodriquez, 761
F.2d 1339 (9th Cir. 1985); 1 L. Sand, J. Siffert, W. Loughlin, S. Reiss,
Modern Federal Jury Instructions, §21.04 (1989).

 

 

TH. PENALTIES
A. As to Count 1: Conspiracy to Commit Offense Against the United
States (18 U.S.C. § 371):
1. Individuals - The maximum penalties for individuals are:
(a) imprisonment of not more than 5 years (18 U.S.C. § 371);
(b) a fine not more than the greater of;
(1) $250,000 (18 U.S.C. § 3571(b)(3));
: oF
(2) an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than
the defendant, unless the imposition of this alternative fine would unduly complicate or prolong

the sentencing process (18 U.S.C. § 3571(d));
Case 2:19-cr-00341-CB Document 2 Filed 11/12/19 Page 5 of 6

(c) a term of supervised release of not more than three (3) years (18

U.S.C. § 3583);
(d) Any or all of the above.

B. As to Counts 2-9: Passing and Uttering Counterfeit Money,

Obligations or Securities (18 U.S.C. § 472): |
1, Individuals - The maximum penalties for individuals are:
(a) imprisonment of not more than 20 years (18 U.S.C. § 472);
(b) a fine not more than the greater of:
(1) $250,000 (18 U.S.C. § 3571(b)(3));
or
(2) - analternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than

the defendant, unless the imposition of this alternative fine would unduly complicate or prolong

the sentencing process (18 U.S.C. § 3571(d));

(c) a term of supervised release of not more than three (3) years (18
U.S.C. § 3583);
(d) Any or all of the above.

C. As to Counts 10-11: Possessing and Concealing Counterfeit Money,

Obligations or Securities (18 U.S.C. § 472):
1. Individuals - The maximum penalties for individuals are:
(a) imprisonment of not more than 20 years (18 U.S.C. § 472);
(b) a fine not more than the greater of:
(1) = $250,000 (18 U.S.C. § 3571(b)G));

or
Case 2:19-cr-00341-CB Document 2 Filed 11/12/19 Page 6 of 6

(2) _—_ an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than
the defendant, unless the imposition of this alternative fine would unduly complicate or prolong
the sentencing process (18 U.S.C. § 3571(d)); |

(c) a term of supervised release of not more than three (3) years (18

U.S.C. § 3583);

(d) Any or all of the above.

IV. MANDATORY SPECIAL ASSESSMENT
A mandatory: special assessment of $100.00 must be imposed at each count upon

_which the defendant is convicted, pursuant to 18 U.S.C. § 3013.

V. RESTITUTION
Restitution may be required in this case as to Counts One to Eleven, together with
any authorized penalty, as part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A,

and 3664.

VI. FORFEITURE

As provided in the Indictment, forfeiture may be applicable in this case.

| Respectfully submitted,

SCOTT W. BRADY
United States Attorney

 

ae LIEBER SMOLAR
Assistant U.S. Attorney
PA ID No. 65406
